DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 06 December 2021.
Claims 1, 3, 5, 8-9, 11, 13, 16-17 and 19-20 have been amended.  
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on 10 February 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 8-9, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, J. et al. (Patent No. US 8,285,602 B1), in view of Weinhold, D., et al. (PGP No. US 2015/0363872 A1). 


Claim 1- 
Yi discloses a system comprising: 
a computing device (Yi, see: Col. 16, ll. 24-25 disclosing “computing devices 734 of end users”) configured to:
 receive a webpage data request for a webpage (Yi, see: Col 16, 33-35 disclosing “web server 732 provides users with access to an electronic catalog” and see: ll. 53-55 disclosing “page generator component 733 that dynamically generates web pages in response to requests from the user computing devices” and ll. 57-60 disclosing “a search service that processes search queries submitted by users [i.e., data request for a webpage]”); 
determine, based on a webpage data request, a first webpage type for the webpage (Yi, see: Col. 2, ll. 17-21 disclosing “a system that detects associations among catalog items (e.g., products) for the purpose of recommending such items to user of an e-commerce network site (e.g., a web site)” and  see: ll. 25-26 disclosing “can be used to recommend other types of items, such as but not limited to web sites…specific pages within websites”; and see: Col. 15, ll. 56-60 disclosing “bundle recommendations…obtain pre-generated bundles [i.e., a first webpage type]”; and see: Col 16, 33-35 disclosing “web server 732 provides users with access to an electronic catalog” and see: ll. 53-55 disclosing “page generator component 733 that dynamically generates web pages in response to requests from the user computing devices” and ll. 57-60 disclosing “a search service that processes search queries submitted by users [i.e., data request for Examiner’s note: The Examiner is interpreting the system of Yi to determine the type of webpage that is based on the data request that is received from the computing device of Yi. The user of the system can add a bundle that has been generated for them, consisting of products that can be added all at once or the user may add one item at a time from several items that are available for selection, encompassing a webpage type. This is similar to what is disclosed in paragraph [0045] of the instant specification regarding a webpage type, described as “One particular type of webpage may include a webpage that allows a customer to add multiple items to an online shopping cart at one time. Another particular type of webpage may include a webpage that identifies multiple items for sale.);
based on the determined first webpage type generate a first dataset identifying a bundle corresponding to the determined first webpage type, the bundle including webpage functionality  data characterizing one or more webpage functionalities including enabling a customer to add a plurality of items to a purchase icon at one time (Yi, see: Col. 15, ll. 56-60 disclosing “bundle recommendations…access the association dataset [i.e., first dataset] 130 to obtain pre-generated bundle recommendations [i.e., a first webpage type]”; and see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart [i.e., add a plurality of items to a purchase icon at one time]. Check boxes 626 next to each items 624, allowing the user to customize a particular bundle 620 [i.e., a webpage type] to include an subset of the items 624 [i.e., generate a first dataset identifying a bundle]”; and see: Col. 16, ll. 53-56 disclosing “page generator component 733 that dynamically generates web pages in response to requests from the user computing devices” and “repository of web page templates 738 using data retrieved from a set of services 735 [i.e., one or more webpage functionalities]” and “The types of service can vary” and “for example…a recommendation service” and “a transaction processing services”; and see: Col. 18, ll. 35-40 and 41-43 disclosing “bundle recommendations service 752 can select a subset of the complementary items, along with corresponding substitutable, as bundle recommendations” and “provide the bundle recommendations to the page generator 733, which can output of the bundle recommendations to the user” and “bundle recommendations service 752 can use any of the bundle mining and/or recommendation features described above” and; Also see: FIG. 6 and FIG.7); 
transmit, in response to the webpage data request and to a computing device of a first customer, a second dataset that when executed by the computing devices causes the computing device to obtain the bundle and generate the webpage with the one or more webpage functionalities as characterized by the bundle (Yi, see: Col. 16, ll. 52-63 disclosing “a page generator component 733 that dynamically generates web pages in response to request from the user computing devices 734” and “using a repository of web page templates 738 using data retrieved from a set of services 735 [i.e., one or more webpage functionalities]” and “services…a recommendation service” and “a transaction processing service”; and see: ll. 65-67 disclosing “system 730 can obtain detailed information about each item by accessing the item’s detail page”; and see: Col. 18, ll. 27-29 disclosing “recommendation service 752,” and ll. 35-38 disclosing “complimentary association table [i.e., second dataset]” and “bundle recommendation service 752 can provide the bundle recommendations to the page generator 733 [i.e., causes the computing device to  obtain the bundle], which can output [i.e., transmit, to a computing device of a first customer] of the bundle recommendations to the user [i.e., generate the webpage with the webpage functionalities as characterized by the bundle]”; Also see: FIG. 6 “Add Selected Items to Cart”); 
base at least in part on the generating of the webpage with the one or more webpage functionalities, receive a request to add the plurality of items to the purchase icon (Yi, see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles [i.e., plurality of items] to an electronic shopping cart [i.e., purchase icon]” and ll. 56-60 disclosing “services 735…a recommendation service” and “a transaction processing service”; and see: Col. 18, ll. 27-29 disclosing “recommendation service 752” and “generating bundles for recommending to the users”; Also see: FIG. 6 “Add Selected Items to Cart”); 
add the plurality of items to the purchase icon (Yi, see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart [i.e., purchase icon]” and “allow a user to selectively check or uncheck items 624, allowing the user to customize a particular bundle 620 to include any subset of the items 624 [i.e., add the at least one item of the plurality of items]”); and 
transmit data confirming that the at least one item of the plurality of items was added to the purchase icon (Yi, see: Col. 15, ll. 65-67 disclosing “The example bundles [i.e., plurality of items] 620 shown include items 622 and items 624. The items 622 are wireless handheld devices”; Also see: FIG. 6 “You have successfully added a plan to your cart [i.e., transmit data confirming that the items was added to the purchase icon]”).
Although Yi does disclose the step of determining, based on a webpage data, a webpage type, Yi does not specifically disclose that there are a plurality of webpage types for the webpage. Yi does not disclose: 
a plurality of webpage types for the webpage; 
but Weinhold, however, does teach: 
a plurality of webpage types for the webpage (Weinhold, see: paragraph [0046] teaching “FIG. 2A, a page breadcrumb 205 is displayed on the configuration user interface 200” and “provide a user with an indication of how she navigated to the current page view and can, for example, allow the user to click to navigate back through one or more pages of the website”; and see: paragraph [0048] “A virtual bundle details section 215 displays information specific to the virtual bundle the user has selected to configure” and “The virtual bundle details section 215 can additionally include a virtual bundle image” and “user can click on an image from the social network 125 and be forwarded to the configuration user interface 200” and “the virtual bundle details section 215 can include the image the user selected on the social network 125”; and see: paragraph [0060] teaching “a check user interface 300 of a website” and “corresponds to the configuration user interface 200 of FIGS. 2A-2B”) (Examiner’s comment: The system of Weinhold describes multiple ways that the website has a plurality of webpages. The breadcrumb link can take a user back to a previous page viewed. The user then may select an option for a bundle and when the user is ready, may be taken to a checkout interface 300, seen in FIG. 3.). 
This step of Weinhold is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to choosing a product for purchase and the option to bundle the product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yi, to include the feature of a plurality of webpage type for the webpage, as taught by Weinhold.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Claim 8-
Yi in view of Weinhold teach the system of claim 1, as described above. 
Yi further discloses: 
wherein the webpage comprise a first webpage type (Yi, see: Col. 15, ll. 56-60 disclosing “bundle recommendations…obtain pre-generated bundles [i.e., a webpage type]”; and see: Col. 16, ll. 4-8 disclosing “User interface buttons 625 are provided to enable a user to add the bundles to an electronic shopping cart. Check boxes 626 next to each items 624, allowing the user to customize a particular bundle 620 [i.e., a webpage type] to include a subset of the items 624”) and 
wherein the first webpage type is associated with the bundle and the webpage type is associated with a second bundle, the second bundle including instructions that enables the webpage to provide one or more functions (Yi, see: Col. 16, ll. 53-56 disclosing “page generator component 733 that dynamically generates web pages [i.e., webpage functionality instructions] in response to requests from the user computing devices” and “repository of web page templates 738”; and see: Col. 18, ll. 35-40 and 41-43 disclosing “bundle recommendations service 752 can select a subset of the complementary items, along with corresponding substitutable, as bundle recommendations” and “provide the bundle recommendations to the page generator 733, which can output of the bundle recommendations to the user” and “bundle recommendations service 752 can use any of the bundle mining and/or recommendation features described above” and; Also see: FIG. 6 and FIG.7).  

a second webpage type;
but Weinhold, however, does teach: 
a second webpage type (Weinhold, see: paragraph [0046] teaching “FIG. 2A, a page breadcrumb 205 is displayed on the configuration user interface 200” and “provide a user with an indication of how she navigated to the current page view and can, for example, allow the user to click to navigate back through one or more pages of the website”; and see: paragraph [0048] “A virtual bundle details section 215 displays information specific to the virtual bundle the user has selected to configure” and “The virtual bundle details section 215 can additionally include a virtual bundle image” and “user can click on an image from the social network 125 and be forwarded to the configuration user interface 200” and “the virtual bundle details section 215 can include the image the user selected on the social network 125”; and see: paragraph [0060] teaching “a check user interface 300 of a website [i.e., a second webpage type]” and “corresponds to the configuration user interface 200 of FIGS. 2A-2B”) (Examiner’s comment: The system of Weinhold describes multiple ways that the website has a plurality of webpages. The breadcrumb link can take a user back to a previous page viewed by the user. The user may also select an option for a bundle and when the user is ready, select a product bundle and is taken to a separate checkout interface 300, seen in FIG. 3.). 



Regarding claim 9, claim 9 is directed to a method.  Claim 9 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a system. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 16, all the limitations in method claim 16 are closely parallel to the limitations of system claim 8 analyzed above and rejected for the same reasons. 

Regarding claim 17, all the limitations in method claim 17 are closely parallel to the limitations of system claim 1, which is directed to a system. Claim 17 includes the features of a non-transitory, computer-readable medium comprising executable instructions that, when executed by one or more processors, which is also disclosed by Yi (Yi, see: Col. 18, ll. 46-50 disclosing “code modules executed by one or more computers or computer processors. The code modules may be stored on any type of computer-readable medium or computer storage device”). Claim 17 is therefore rejected for the same reasons as set forth above for Claim 1.  
Regarding claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of system 8 analyzed above and rejected for the same reasons. 


Claims 2, 5-6, 10, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Weinhold and Spathelf, W. (PGP No. US 2017/0270208 A1).  

Claim 2-
Yi in view of Weinhold teach the system of claim 1, as described above. 
	Although Yi does disclose options for a plurality of items, Yi does not explicitly disclose a request to view options of items of the plurality of items. 
However, Spathelf teaches:
wherein the computing device is configured to receive a request to view options of an item of the plurality of items (Spathelf: [0107] “the user interface may receive an interaction with an element 852 provided by the user interface”); and in response to the request to view the options of the item, transmit data identifying a window that displays at least one option for the item (Spathelf: [0107] “As displayed in with example 800, the element 852 may comprise a drop-down list to select a year (e.g. 2016, 2015, etc.) make (e.g., Acme Co., Beta Brand, etc.), or model (e.g., Truck Model A, Car Model B, etc.) of the item (e.g., windshield wiper blades, etc.)”).  
This step of Spathelf is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to search results in response to a search query of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Yi, to include the feature of requesting to view options of an item of the plurality of items and transmit the data identifying a window that displays that display at least one option for the item, as taught by Spathelf.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the 

Claim 5-
Yi in view of Weinhold teach the system of claim 1, as described above. 
	Although Yi discloses that a plurality of items may be added to the purchase icon, Yi does not explicitly disclose that the adding of the items is in response to a request to add the at least one item to the purchase icon. 	
However, Spathelf teaches:
wherein the request to add the plurality of items to the purchase icon comprises a plurality of selected items (Spathelf: [0108], Fig. 8 – see Fig. 8, user can use “854” to increase the quantity of the product to add to the cart).  
This step of Spathelf is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to search results in response to a search query of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Yi, to include the feature of the request to add the at least one item of the plurality of items to the purchase icon comprises a plurality of selected items, as taught by Spathelf.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Yi in order to improve the search results that are presented to a user (Spathelf, see: [0017]).   

Claim 6-
Yi in view of Weinhold teach the system of claim 1, as described above. 
Yi does not explicitly disclose: 
wherein the data identifying the webpage comprises an indication that the plurality of items are selected. 
Spathelf, however does teach: 
wherein the data identifying the webpage comprises an indication that the plurality of items are selected (Spathelf: [0071] “the confirmation 330 may include a quantity incrementor…The quantity incrementor can identify a number of items that were added to the interest queue. For example, once the item 310 is selected by clicking on the interest queue button, the confirmation 330 may appear as a number “1” instead of a checkmark.”).   
This step of Spathelf is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to search results in response to a search query of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Yi, to include the feature of the data identifying the webpage comprises an indication that the plurality of items are selected, as taught by Spathelf.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Yi in order to improve the search results that are presented to a user (Spathelf, see: [0017]).   

Regarding claim 10, all the limitations in method claim 10 are closely parallel to the limitations of system claim 2 analyzed above and rejected for the same reasons. 
Regarding claim 13, all limitations in method claim 13 are closely parallel to the limitations of system claim 5 analyzed above and rejected for the same reasons. 

Regarding claim 14, all limitations in method claim 14 are closely parallel to the limitations of system claim 6 analyzed above and rejected for the same reasons. 

Regarding claim 18, all the limitations in method claim 18 are closely parallel to the limitations of system claim 2 analyzed above and rejected for the same reasons. 
	





Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Weinhold, and Deleuran Mumm (PGP No. US 2015/0161717 A1). 

Claim 3-
Yi in view of Weinhold teach the system of claim 1, as described above. 
Although Yi discloses the system according to claim 1, Yi does not explicitly disclose that the computing device is configured in response to the request to add the at least one item of the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for the at least one item. 
Yi does not disclose: 
in response to the request to add the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items. 
However, Deleuran Mumm teaches:
in response to the request to add the s (Deleuran Mumm: [0071], [0092], [0094] – “the controller (210) of the tablet computer 500 is configured to determine if an object which his placed in the acquisition area 530 represents an item variety image(s) 576 for user selection” – “Variations may be size, color, or other parameters” – “An acquisition area 530, also referred to as a (virtual) shopping basket is also displayed”).  


Claim 4-
Yi in view Weinhold and Deleuran Mumm teach the system of claim 3, as described above. 
Yi does not explicitly disclose: 
wherein the options modal window allows for the selection of options only for any item of the plurality of items for which the options have not yet been selected.
However, Deleuran Mumm does teach: 
wherein the options modal window allows for the selection of options only for any item of the plurality of items for which the options have not yet been selected (Deleuran Mumm: [0071], [0092], [0094] – “the controller {210) of the tablet computer 500 is configured to determine if an object which is placed in the acquisition area 5530 represents an item having varieties and if a variety has been 
This system of Deleuran Mumm is applicable to the system of Yi as they both share characteristics and capabilities, namely, they are directed to facilitating electronic webpage purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Yi, to include the feature of the options modal window allows for the selection of options only for any item of the plurality of items for which the options have not yet been selected, as taught by Deleuran Mumm.  One of the ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yi to include the teachings of Deleuran Mumm in order to allow the user to have the items displayed without being forced deep into a hierarchy and to move to the new page views (Deleuran Mumm: [0008]).  

Regarding claim 11, all the limitations in claim 11 are closely parallel to the limitations of system claim 3 analyzed above and rejected for the same reasons. 

Regarding claim 12, all the limitations in claim 12 are closely parallel to the limitations of system claim 4 analyzed above and rejected for the same reasons. 




Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Weinhold, Spathelf, and Lenahan, M, et al. (Patent No. US 9,301,015 B2).  

Claim 7-
Yi in view of Weinhold teach the system of claim 1 as described above. 
Yi does not explicitly disclose: 
wherein the webpage includes a first display portion that comprises a display of a plurality of items together, and a second display portion that displays the plurality of items individually. 
However, Spathelf teaches:
wherein the webpage includes a first display portion that comprises a display of a plurality of items together, and a second display portion that displays a plurality of items individually (Spathelf, [0084]-[0085] and paragraph [0098] disclosing “As illustrated in example 500, a first portion of a user interface includes search results 520 and a second portion of the user interface includes the supplementary information component 524 may be provided adjacent to each other in the same portion of the user interface…the document can be can be displayed by the user interface as a webpage.”; Also see: FIG. 5). 
This step of Spathelf is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to search results in response to a search query of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Yi, to include the feature the webpage includes a first display portion that comprises a display of a plurality of items together, and a second display portion that displays a plurality of items individually of the, as taught by Spathelf.  One of ordinary 
Although Spathelf teaches the webpage include a first display portion comprising a display of a plurality of items together and a second display portion that displays a plurality of items individually, neither Yi nor Spathelf teach that the plurality of items displayed in the first display portion and the second display portion are the same plurality of items. 
However, Lenahan teaches:
webpage that includes a first display portion that comprises a display of the plurality of items together, a second display portion that displays the plurality of items individually (Lenahan: col. 7, ll. 19-20, col. 7, ll. 39-40, Fig. 5 – “A first display portion 502 includes images of various products displayed or discussing during a program” – “A first display portion 506 includes, for example, names, and manufacturers of clothing items, item photos, and a product summary.”).  
This step of Lenahan is applicable to the system of Yi, as they both share characteristics and capabilities, namely, they are directed to facilitating electronic webpages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Yi, to include a webpage that includes a first display portion that comprises a display of the plurality of items together, and a second display portion that displays the plurality of items individually, as taught by Lenahan.  One of the ordinary skill in the art before the effective filing data of the claimed invention would have been motivated to modify Yi to include the teachings of Lenahan in order to provide an enhanced browsing and shopping experience (Lenahan: col. 4, ll. 4). 
Regarding claim 15, all limitations in method claim 15 are closely parallel to the limitations of the system claim 7 analyzed above and rejected for the same reasons. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Weinhold, Spathelf and Deleuran Mumm. 

Claim 19-
Yi in view of Weinhold teach the computer-readable storage medium, according to claim 1, as described above.
Yi does not explicitly disclose:
in response to the request to add plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items. 
However, Deleuran Mumm teaches:
in response to the request to add the at least one item of the plurality of items to the purchase icon, transmitting data identifying options modal window that allows for the selection of options for at least one item of the plurality of items (Deleuran Mumm: [0071], [0092], [0094] – “the controller (210) of the tablet computer 500 is configured to determine if an object which his placed in the acquisition area 530 represents an item variety image(s) 576 for user selection” – “Variations may be size, color, or other parameters” – “An acquisition area 530, also referred to as a (virtual) shopping basket is also displayed”).  
This system of Deleuran Mumm is applicable to the computer-readable storage medium of Yi as they both share characteristics and capabilities, namely, they are directed to facilitating electronic webpage purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Yi, for the .  

Response to Arguments 

With respect to the rejections made under 35 U.S.C. 112(b), in light of the Applicant’s amendments to the claims 1-8, the 112(b) rejection has been withdrawn. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments filed on 25 January 2022, have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on page 8 of the remarks stating that “The cited references, whether viewed individually or in combination, fails to disclose or suggest the aforementioned features of amended claim 1,” and further on page 9 stating that “Yi fails to disclose that the bundles include ‘webpage functionality data characterizing one or more webpage functionalities including enabling a customer to add a plurality of items to a purchase icon at one time,” the Examiner respectfully disagrees. The Examiner states that the reference of Yi discloses the amended limitation of based on the determined first webpage type, generate a first dataset identifying a bundle corresponding to the determined first webpage type, the bundle including webpage functionality data characterizing one or more webpage functionalities including enabling a customer to add a plurality of items to a purchase icon at one time. For example, Yi explains that a user may request information regarding items in a catalog (Yi, see: Col 16, 33-35). The system of Yi can utilize the request for an item and recommend a pre-generated bundle of items based on the items the user is requesting. The pre-generated bundle of items that is recommended come from the association dataset (i.e., a first dataset), which the system uses to recommend bundles of items to users based on associations of items with the initial request of an item by the user (Yi, see: Col. 15, ll. 56-60). The pre-generated bundle is one way that the recommendation may be presented on an interface and encompasses the first a plurality of webpage types for the webpage. Although Yi does disclose that the interface may display a webpage that has pre-generated bundles or a customizable bundle, Yi appears to display the types of bundles on the one webpage type. Yi does not disclose that there is a plurality of webpage types for the webpage. The Examiner has referenced Weinhold to teach the feature, explaining that a page breadcrumb is displayed on a user interface which allows the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed on 27 April, 2021, (Lema, Christian, et al. (PGP No. US 2002/0065721 A1)), describes a system capable of recommending wireless products to a remote user. The system allows a user to compare product attributes and also narrow the results of alternative products.
Cyber Monday: The Season's Best Deals - no Fighting for Parking. no Waiting in Line. just Lean Back, Put Your Feet Up and Shop." Business Wire, Nov 25, 2011 As referenced in the Office Action mailed on 27 April, 2021, the NPL Cyber Monday: The Season's Best Deals - no Fighting for Parking No Waiting in Line Just Lean Back, Put Your Feet Up and Shop. Business Wire, published Nov 25, 2011, describes offerings of products, found on the Amazon website that may be purchased in a bundle package. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625